Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 26, 2019

The Court of Appeals hereby passes the following order:

A20A0663; A20A664. MARK KING REESE v. MECHELLE WHITEHEAD
    REESE; two cases.

       The above-styled appeals were docketed in this Court on November 1, 2019.
Pursuant to Rule 23 (a) of the Court of Appeals, the Appellant’s briefs were to be
filed in this Court by November 21, 2019. As of the date of this order, the Appellant
has not filed a brief or a motion for extension of time for good cause in either appeal.
       Therefore, the appeals are hereby DISMISSED. See Court of Appeals Rule 23
(a).



                                        Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  11/26/2019
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.